 Case 1:20-cv-10115-TLL-DRG ECF No. 8 filed 07/16/20                  PageID.80     Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


GARY ROBERT SHUTTER, #303806,

                      Petitioner,

                                                     Case Number 1:20-CV-10115
v.                                                   Honorable Thomas L. Ludington

CATHERINE BAUMAN,

                  Respondent.
________________________________/

                         ORDER DENYING MOTION TO AMEND

       Michigan prisoner Gary Robert Shutter (“Petitioner”) filed a pro se petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 challenging his convictions for assault with intent to

commit murder (“AWIM”), Mich. Comp. Laws § 750.83, assault with a dangerous weapon

(“felonious assault”), Mich. Comp. Laws § 750.82, malicious destruction of personal property less

than $200 (“malicious destruction”), Mich. Comp. Laws § 750.377a(1)(d), and possession of a

firearm during the commission of a felony (“felony firearm”), Mich. Comp. Laws § 750.227b,

following a jury trial in the Macomb County Circuit Court in 2016. He was sentenced to

concurrent terms of five to twenty years imprisonment on the AWIM conviction, two to four years

imprisonment on the felonious assault conviction, and 98 days imprisonment on the malicious

destruction conviction, and a consecutive term of two years imprisonment on the felony firearm

conviction in 2017. In his petition, he raised claims concerning the sufficiency of the evidence,

the effectiveness of trial counsel, and double jeopardy. On March 10, 2020, the Court dismissed

without prejudice that habeas petition for failure to fully exhaust state court remedies because

Petitioner did not raise his double jeopardy claim in both of the Michigan appellate courts.
 Case 1:20-cv-10115-TLL-DRG ECF No. 8 filed 07/16/20                                      PageID.81   Page 2 of 2



       The matter is now before the Court on Petitioner’s motion to amend his habeas petition to

eliminate the unexhausted claim. Petitioner, however, cannot amend his prior habeas petition

because it is no longer pending before the Court. While a federal court generally has discretion to

allow amendment of a civil complaint, see Fed. R. Civ. P. 15(a), such is not the case where, as

here, the Court has already dismissed the case. Under Federal Rule of Civil Procedure 15, once a

judgment has been entered in a case, the filing of an amendment is not allowed unless the judgment

has been set aside or vacated. In re Ferro Corp. Derivative Litigation, 511 F.3d 611, 624 (6th Cir.

2008); accord Griffey v. Lindsey, 345 F.3d 1058, 1062 (9th Cir. 2003); Pitts v. Champion, 16 F.

App’x 975, 977 (10th Cir. 2001); Harris v. City of Auburn, 27 F.3d 1284, 1287 (7th Cir.1994). No

such action has occurred here. The Court properly dismissed the original petition, closed the case,

and did not retain jurisdiction over the matter. Petitioner’s appropriate recourse is to file a new

habeas petition in accordance with the federal rules, not to reopen this closed case.

       Accordingly, it is ORDERED that Petitioner’s motion to amend, ECF No. 7, is DENIED.

This denial is without prejudice to Petitioner filing a new habeas case.


               Dated: July 16, 2020                                          s/Thomas L. Ludington
                                                                             THOMAS L. LUDINGTON
                                                                             United States District Judge




                                                 PROOF OF SERVICE

                         The undersigned certifies that a copy of the foregoing order was served
                         upon Gary Robert Shutter #303806, NEWBERRY CORRECTIONAL
                         FACILITY, 13747 E. County Road 428, NEWBERRY, MI 49868 by
                         first class U.S. mail on July 16, 2020.

                                                          s/Kelly Winslow
                                                          KELLY WINSLOW, Case Manager




                                                         -2-
